Nichols, Justice.
This is an appeal by a former husband from a judgment increasing the amount of child support for his children *17on petition by his former wife.
Submitted June 22, 1973
Decided September 6, 1973.
John L. Green, for appellant.
Craig & Vandeford, Darryl R. Vandeford, for appellee.
Enumerated as error is the judgment increasing the amount of child support on three grounds, to wit: (1) That the finding of increased income was unauthorized, (2) That the trial court erred in considering the income of the former wife, and (3) That the court erred in considering the amount of support granted in the former award. Held:
1. The findings of fact found by the trial court must be held to be authorized by the evidence adduced upon the hearing in the absence of a transcript of the evidence; and if this was the only question presented, the judgment would be affirmed without further consideration. See Herring v. Herring, 228 Ga. 492 (186 SE2d 538).
2. It cannot be held as a matter of law that an increase of 10% in the former husband’s hourly wages is not a substantial change so as to authorize a change in support payments.
3. Once evidence is introduced showing a change in the former husband’s income or financial status (Perry v. Perry, 213 Ga. 847, 852 (102 SE2d 534)), it is proper to consider evidence of the former wife’s income or financial status. Compare McBrayer v. McBrayer, 227 Ga. 224 (2) (179 SE2d 772); Butterworth v. Butterworth, 227 Ga. 301, 302 (180 SE2d 549).
4. While under the provisions of the Act of 1955 (Ga. L. 1955, pp. 630, 631; Code Ann. § 30-221), the trial court is not concerned with whether the wife or children are entitled to alimony or child support, yet when evidence of a change in the husband’s income or financial status is disclosed, the court of necessity is concerned with the amount originally awarded and such fact must be considered in determining if a modification is appropriate under the evidence.
5. The judgment ordering the original award of child support modified upward shows no error for any reason enumerated.

Judgment affirmed.


All the Justices concur.